EXHIBIT 10.4 
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this "Agreement") is made as of February 15, 2018
(the "Effective Date"), by and between Vishay Singapore Pte. Ltd. (Company
Registration Number 200722858Z), a company incorporated under the laws of
Singapore with its registered address at 37A Tampines Street 92, #07-01
Singapore 528886 ("Vishay Singapore"), Vishay Intertechnology, Inc., a Delaware
corporation ("Vishay"), and CLARENCE TSE (Passport Number: [Personal Information
Redacted]) a [Personal Information Redacted] citizen with his registered address
at [Personal Address Redacted] (the "Executive").


W I T N E S S E T H:


WHEREAS, Vishay Singapore desires to continue to employ Executive and Executive
desires to accept such continued employment; and


WHEREAS, Vishay Singapore and Executive intend for this Agreement to document
the terms and conditions of the employment relationship.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:


1.
Definitions.



1.1.
"Accrued Compensation" means (a) earned but unpaid Base Salary (as defined
below) and (b) unpaid expense reimbursements.



1.2.
"Board of Directors" means the Board of Directors of Vishay.



1.3.
"Cause" means any of the following:



(a)
Executive's conviction of a criminal offence (whether or not involving Vishay
and/or its subsidiaries);



(b)
any act or failure to act by Executive involving dishonesty, fraud,
misrepresentation, theft or embezzlement of assets from Vishay and/or its
subsidiaries; or



(c)
Executive's (i) willful and repeated failure to substantially perform his duties
under this Agreement (other than as a result of total or partial incapacity due
to physical or mental illness or injury) or (ii) willful and repeated failure to
substantially comply with any policy of Vishay and/or its subsidiaries
applicable to Executive; provided, however, that a termination pursuant to this
clause (c) will not become effective unless Executive fails to cure such failure
to perform or comply within twenty (20) days after written notice thereof from
Vishay Singapore.



For avoidance of doubt, a termination due to Disability will not constitute a
termination without Cause.


1.4.
"Change in Control" has the meaning defined in the Stock Incentive Program.



1.5.
"Compensation Committee" means the Compensation Committee of the Board of
Directors.



1.6.
"Competing Business" means any business or venture located in Asia that is
engaged in any business activities to the extent Vishay or any subsidiary or
affiliate of Vishay is engaged in such activities or has significant plans to
enter into such activities on the Date of Termination.



1.7.
"Date of Termination" means (a) the effective date on which Executive's
employment by Vishay Singapore terminates as specified in a Notice of
Termination by Vishay Singapore or Executive, as the case may be or (b) if
Executive's employment by Vishay terminates by reason of death, the date of
Executive's death.  Notwithstanding the previous sentence and unless Executive's
employment is terminated by Vishay Singapore with Cause, then such Date of
Termination shall be thirty (30) days following the date on which a Notice of
Termination is received.



1.8.
"Disability" means a disability entitling Executive to long-term disability
benefits under a plan of Vishay (or a subsidiary or affiliate of Vishay).




--------------------------------------------------------------------------------

1.9.
"Good Reason" means:



(a)
without Executive's express written consent, the occurrence of any of the
following events:



(i)
any material and adverse change in Executive's titles, offices, duties, or
responsibilities (including reporting responsibilities) with respect to Vishay
Singapore or Vishay from those set forth in this Agreement;



(ii)
a material reduction in Executive's annual Base Salary (as the same may be
increased from time to time after the Effective Date);



(iii)
relocation of Executive's principal place of performance to a location other
than [Address Redacted] (excluding for this purpose reasonable travel from time
to time); or



(iv)
a material breach of this Agreement by Vishay Singapore;

 
provided however, that none of the foregoing events or conditions will
constitute Good Reason unless Executive provides Vishay Singapore with written
objection to the event or condition within 30 days following the initial
occurrence thereof, Vishay Singapore does not reverse or otherwise cure the
event or condition within 30 days of receiving that written objection, and
Executive resigns his employment within 90 days following the expiration of that
cure period.


(b)
In addition, if there occurs a Change in Control that also constitutes a "change
in control event" as described in Treas. Reg. § 1.409A-3(i)(5)(i), then solely
for the 12 month period beginning four months after that "change in control
event," any resignation by Executive (other than a resignation when Cause
exists) will constitute a resignation for Good Reason solely for purposes of
Section 6.2(a).



1.10.
"Non-Competition Period" means the period commencing upon the Effective Date and
ending on the first anniversary of the Date of Termination.



1.11.
"Non-Solicitation Period" means the period commencing upon the Effective Date
and ending on the first anniversary of the Date of Termination.



1.12.
"Notice of Termination" means a written notice of termination of Executive's
employment with Vishay Singapore, signed by Executive, if to Vishay Singapore,
or by a duly authorized officer of Vishay Singapore, if to Executive, which
notice shall (a) indicate the specific termination provision in this Agreement
relied upon; (b) to the extent applicable, set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive's employment under the provision so indicated (for the avoidance of
doubt, this Section 1.12(b) shall not apply during a termination by Vishay
Singapore with Cause); and (c) specify the Date of Termination.  The failure by
Executive or Vishay Singapore to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or Vishay Singapore hereunder or preclude Executive
or Vishay Singapore from asserting such fact or circumstance in enforcing
Executive's or Vishay Singapore's rights hereunder.



1.13.
"Related Corporations" has the meaning ascribed to it in Section 6 of the
Companies Act (Cap. 50) of Singapore.



1.14.
"Stock Incentive Program" means the Vishay Intertechnology 2007 Stock Incentive
Program.



2.
Employment; Term.



2.1.
Employment.  Vishay Singapore hereby continues to employ Executive, and
Executive hereby accepts continued employment by Vishay Singapore, in accordance
with and subject to the terms and conditions set forth herein.



2.2.
Citizenship and Immigration. If Executive is not a citizen or permanent resident
of Singapore, Executive's continuous employment with Vishay Singapore will
similarly be subjected to renewal of Executive's work pass or approval. In the
event that the Ministry of Manpower does not approve or withdraws Executive's
work pass or approval, this Agreement will be terminated by operation of law
without notice as well as without any payment in lieu of notice and without
compensation. Any transfer, secondment or assignment is conditional upon the
grant of any employment permits and/or licences as may be required by the
relevant authority of the new location. In the event that the necessary work
permit for Executive's transfer, secondment or assignment is not approved or is
not renewed, Vishay Singapore reserves the right to postpone or cancel such
transfer, secondment or assignment or cancel Executive's employment in its
entirety.

 
2.3.
Term.  The "Term" of Executive's employment under this Agreement shall commence
on the Effective Date and continue until terminated in accordance with the
provisions of this Agreement.




--------------------------------------------------------------------------------

3.
Duties.



3.1.
Position.  During the Term, Executive shall serve as Executive Vice President --
Business Head of Semiconductor Business, reporting directly to the Chief
Executive Officer of Vishay or such other individual as may be designated by the
Chief Executive Officer of Vishay from time to time.



3.2.
Place of Work. Executive shall be located in Vishay Singapore's office(s) in
Singapore. However, if travelling outside of Singapore is necessary, Executive
may further be required to carry out such duties at such places as Vishay
Singapore may determine overseas.



3.3.
Authority and Responsibility.  Executive shall have authority and responsibility
customarily applicable to the positions described in Section 3.1, and shall
perform such other duties as may be assigned by Vishay from time to time.



3.4.
Activities.  Excluding any periods of vacation, personal, sick leave and other
permitted absences to which Executive is entitled according to this Agreement
and applicable law, Executive shall devote his full professional attention and
best efforts during the Term to the business and affairs of Vishay and its
subsidiaries and affiliates.  It shall not be considered a violation of the
foregoing for Executive to (a) provide services to Vishay or any of its
subsidiaries or affiliates, (b) serve on corporate, industry, civic or
charitable boards or committees or (c) manage personal investments, so long as
such activities would be permitted under Section 7 and do not interfere with the
performance of Executive's responsibilities as an employee of Vishay Singapore
in accordance with this Agreement.



3.5.
Secondment. Executive accepts and agrees that Vishay Singapore may second or
transfer him to work for a Related Corporation of Vishay Singapore on either a
temporary or permanent basis and either on a part time or full time basis on the
same terms and conditions as set out in this Agreement.  Executive and Vishay
Singapore acknowledges and agrees to the secondment of Executive on the terms
and conditions of the secondment agreement entered into between Executive and
Vishay Singapore for Executive's secondment to Vishay Hong Kong Limited (the
"Secondment Agreement").



4.
Compensation.



4.1.
Base Salary.  Vishay Singapore shall pay Executive a base salary of not less
than TWD 16,938,683 per year (the "Base Salary"), which shall be reviewed
annually by the Compensation Committee.  Such Base Salary shall be paid in
accordance with Vishay Singapore's standard salary policies as they exist from
time to time, subject to such deductions (including the Executive's share of
Central Provident Fund contributions, if applicable), if any, as are required by
law or elected by Executive.



4.2.
Bonus.  For each fiscal year ending both during the Term and prior to the time
that Notice of Termination is given by either party, Executive shall be eligible
to earn an annual performance bonus ("Bonus"), payable in cash, with a target
and maximum opportunity equal to 100% of his Base Salary. The actual amount of
Bonus payable to Executive shall be determined by the Compensation Committee,
and shall be based upon Vishay's achievement of certain corporate and/or
individual performance goals to be established by the Compensation Committee in
its sole discretion.



4.3.
Annual Equity Grant.



(a)
On or about each January 1st occurring both during the Term and prior to the
time that Notice of Termination is given by either party, Vishay shall grant
Executive an annual equity award under the Stock Incentive Program (or any
successor plan or arrangement thereof) having a grant date fair value
approximately equal to 30% of Executive's Base Salary on such date.  Subject to
Executive's continued service, such equity awards shall vest on January 1 of the
third year following their grant, provided that the vesting of up to 75% of the
equity awards granted in any year (determined as a percentage of grant date fair
value) may also be subject to the achievement of performance goals established
by the Compensation Committee.



(b)
With respect to equity awards granted to Executive on or after January 1, 2017
and prior to the Effective Date, and equity awards granted to Executive pursuant
to this Section 4.3, if Executive's service ceases due to (i) termination by
Vishay Singapore without Cause, (ii) resignation by Executive with Good Reason
(or for any reason after Executive attains age 62 unless Cause then exists), or
(iii) his death or Disability, then subject in each case (other than death) to
Executive's execution of a release of claims in favor of Vishay and its
subsidiaries and affiliates in accordance with Section 6.2(c), any service-based
vesting criteria applicable to such equity awards will be deemed satisfied and
any performance-based vesting criteria applicable to such equity awards will
remain in effect.



(c)
In the event of a Change in Control, all then outstanding equity awards granted
pursuant to this Section 4.3 shall immediately vest.



(d)
If Executive's service ceases at any time due to his termination by Vishay
Singapore with Cause or by the Executive without Good Reason, except as provided
under Section 4.3(b), all unvested equity awards will then immediately and
automatically be forfeited.




--------------------------------------------------------------------------------

5.
Additional Rights.



5.1.
Participation in Benefit Plans and Programs.  During the Term, Executive,
together with his accompanying spouse and accompanying dependent children up to
age 26, shall be entitled to participate in any and all medical insurance
(including hospitalization, doctor visits, pharmaceutical, vision and dental
coverage) to the maximum extent made available under plans maintained by Vishay
Singapore from time to time, and group health insurance, disability insurance,
life insurance and retirement plans which are generally made available by Vishay
Singapore to its senior executives, subject to the eligibility requirements and
other provisions of such plans and programs.  For purposes of benefit
computation, all your past service years with Vishay or its subsidiaries will be
recognized and treated as continuous.



5.2.
Reimbursement of Expenses.



(a)
In accordance with Vishay Singapore's standard reimbursement policies as they
exist from time to time, Vishay Singapore shall reimburse Executive for all
reasonable and documented travel, business entertainment and other business
expenses incurred by Executive in connection with the performance of his duties
under this Agreement.



(b)
In addition, Vishay Singapore will reimburse Executive for the reasonable costs
of one personal trip to Taiwan per calendar year and for the reasonable fees of
Executive's children's primary and secondary school education.



5.3.
Vacation, Personal and Sick Days.  Executive shall be entitled to vacation days,
holidays, military reserve service, personal and sick days according to
applicable law and Vishay Singapore's policies for its senior executives, as in
effect from time to time; provided that in any case, Executive will be entitled
to annual leave of at least 30 working days per year to be taken with the mutual
agreement of his supervisor.  Executive shall be entitled to carry forward or to
redeem his unused vacation days in accordance with and subject to Vishay
Singapore's policies for its senior executives, as in effect from time to time.



5.4.
Indemnification.  Vishay Singapore shall indemnify Executive to the extent
provided in Vishay Singapore's organizational documents, as in effect from time
to time.



5.5.
Other.  For the avoidance of doubt, Executive shall continue to enjoy all
rights, benefits and entitlements under the following documents to the extent
that they are not terminated by this Agreement:



(a)
the Secondment Agreement;



(b)
the letter from Vishay General Semiconductor Taiwan Ltd. ("VGST") to Executive
for:



(i)
the cessation of his employment with VGST;



(ii)
the cessation of all payments and benefits paid by VGST to Executive in relation
to his employment with VGST except for Taiwan National Health Insurance ("NHI")
coverage.  VGST will sponsor all NHI related costs incurred;



(iii)
the transfer of his pension accrued during his employment with VGST to his
Vishay Hong Kong Manulife pension account under employee voluntary contribution
scheme;

 
(c)
the letter from VGST to Executive in relation to Executive's entitlement to
Taiwan Defined Pension Benefit and the transfer of his pension to his Manulife
pension account by 15 January 2017; and



(d)
the memorandum dated 29 May 2001 from Vishay documenting the amended retirement
agreement dated 30 December 1990 between Executive and Vishay.



6.
Termination of Employment; Compensation Upon Termination.



6.1.
Termination.  Executive's employment with Vishay Singapore may be terminated
prior to the end of the Term under the following circumstances:



(a)
Death.  Executive's employment hereunder shall terminate upon Executive's death.



(b)
Termination by Vishay Singapore.  Vishay Singapore may terminate Executive's
employment with or without Cause, by Notice of Termination to Executive.  Unless
Executive's employment is terminated by Vishay Singapore with Cause, the Date of
Termination shall be thirty (30) days following the date on which Executive
receives the Notice of Termination from Vishay Singapore.



(c)
Termination by Executive.  Executive may terminate his employment with or
without Good Reason, by Notice of Termination to Vishay Singapore. The Date of
Termination shall be thirty (30) days following the date on which Vishay
Singapore receives the Notice of Termination from Executive.




--------------------------------------------------------------------------------

6.2.
Compensation Upon Termination.



(a)
Termination by Vishay Singapore Without Cause; Termination by Executive With
Good Reason.  In the event Executive's employment with Vishay Singapore is
terminated by Vishay Singapore without Cause or by Executive with Good Reason,
Executive shall be entitled to the following:



(i)
A lump sum cash payment equal to all Accrued Compensation, such payment to be
made within 15 days after the Date of Termination, but not more than 9 days
after the end of the last month of employment.



(ii)
Payment of any otherwise earned but unpaid Bonus for any fiscal year ending
prior to the Date of Termination, payable in the same manner and at the same
time as such Bonus would have been paid in the absence of such termination.



(iii)
Payment of a pro-rata Bonus for the fiscal year in which the Date of Termination
occurs, determined and paid in the same manner and at the same time as such
Bonus would have been determined and paid in the absence of such termination. 
The pro-ration of such Bonus will be determined based on the number of days of
the applicable fiscal year that have transpired prior to the Date of Termination
relative to the total number of days contained in that fiscal year.



(iv)
Continued payment of Executive's then current Base Salary from the Date of
Termination until the third anniversary of the Date of Termination ("Continued
Payment"), to be paid in accordance with Vishay Singapore's standard payroll
practices, as in effect from time to time, but no less frequently than monthly,
and which shall commence in accordance with Section 6.2(c); provided, however,
that if such termination without Cause or resignation for Good Reason occurs
within 16 months following a Change in Control, the amounts otherwise payable
under this clause (iv) will instead be paid in a single lump sum at the time
specified in Section 6.2(c).



(v)
Any severance payment made will be considered a one-off payment for the
compensation for loss of office and will not be made in respect of any past,
present or future services.



(b)
Termination For Any Other Reason.  In the event Executive's employment with
Vishay Singapore is terminated for any reason other than as specified in Section
6.2(a), Executive shall be entitled to (i) a lump sum cash payment equal to all
Accrued Compensation, such payment to be made within 15 days after the Date of
Termination, but not more than 9 days after the end of the last month of
employment; (ii) all rights Executive is entitled to under the terms of Vishay
Singapore benefit plans or arrangements; and (iii) in the case of a cessation of
employment due to Executive's death or Disability, the Bonus payments described
above in Sections 6.2(a)(ii) and (iii); provided, in the case of a cessation due
to Disability, such Bonus payments will be conditioned on Executive's execution
of a release of claims in favor of Vishay and its subsidiaries and affiliates in
accordance with Section 6.2(c).



(c)
Release.  Notwithstanding any other provision of this Agreement, (i) Executive
shall not be entitled to receive any payments pursuant to Sections 6.2(a)(ii),
(iii) and (iv) unless Executive has executed and delivered to Vishay Singapore
and Vishay a release of all claims in the form prescribed by Vishay Singapore
("Release"), and such Release becomes irrevocable within 60 days following the
Date of Termination, and (ii) Executive shall be entitled to receive such
payments only so long as Executive has not breached the provisions of Section 7
hereof.  The severance benefits described in Sections 6.2(a)(ii), (iii) and (iv)
will be paid or begin to be paid, as applicable, as soon as practicable after
the Release becomes irrevocable (or, in the case of the payments described in
Sections 6.2(a)(ii) and (iii), at such later time as such Bonuses would have
otherwise been payable in the absence of such termination).



7.
Restrictive Covenants.



7.1.
Non-Competition.



(a)
Executive has been provided with opportunities to learn, obtain or access the
Vishay or Vishay Singapore's business and confidential information, including,
but not limited to, the trade secrets of Vishay and Vishay Singapore, and
Executive understands that any leakage of such confidential information or
violation or breach of this Agreement may result in significant damages or loss
to Vishay and Vishay Singapore. Therefore, Executive understands the importance
of the duty of confidentiality and non-competition.




--------------------------------------------------------------------------------

(b)
During the Non-Competition Period, Executive shall not, without the prior
written consent of an authorized officer of Vishay, directly or indirectly, own,
manage, operate, join, control, participate in, invest in or otherwise be
connected or associated with, in any manner, including as an officer, director,
employee, independent contractor, subcontractor, stockholder, member, manager,
partner, principal, consultant, advisor, agent, proprietor, trustee or investor,
any Competing Business; provided, however, that nothing in this Agreement shall
prevent Executive from (i) owning five percent (5%) or less of the stock or
other securities of a publicly held corporation, so long as Executive does not
in fact have the power to control, or direct the management of, and is not
otherwise associated with, such corporation, or (ii) performing services for an
investment bank, investment advisor or investment fund that may, directly or
indirectly, own, manage, operate, join, control, participate in, invest in or
otherwise be connected or associated with, in any manner, any Competing
Business, provided that Executive shall not, directly or indirectly, have any
responsibility whatsoever for, provide any services whatsoever to, or otherwise
be connected or associated with such Competing Business.  Notwithstanding the
foregoing, if a company has separate divisions or subsidiaries, some of which
conduct a Competing Business and some of which conduct other businesses which
are not Competing Businesses, then the restrictions imposed hereunder with
respect to Competing Businesses shall apply only to the divisions or
subsidiaries of such company that conduct the Competing Businesses, provided
that (x) Executive shall not, directly or indirectly, have any responsibility
whatsoever for, provide any services whatsoever to, or otherwise be connected or
associated with any Competing Business of the same company, and (y) Executive
obtains the prior written consent of Vishay, which consent shall not be
unreasonably withheld.



7.2.
Non-Solicitation.  During the Non-Solicitation Period, Executive shall not,
directly or indirectly:



(a)
solicit any customer of Vishay or any of its subsidiaries or affiliates;



(b)
hire, solicit for employment, or recruit any person who at the relevant time is
or, within the preceding three (3) months, was, an officer, director, employee,
independent contractor, subcontractor, manager, partner, principal, consultant,
or agent of Vishay or any of its subsidiaries or affiliates, or induce or
encourage any of the foregoing to terminate their employment, contractual or
other relationship (as appropriate) with Vishay or any of its subsidiaries or
affiliates, or attempt to do any of the foregoing either on Executive's own
behalf or for the benefit of any third person or entity;



(c)
persuade or seek to persuade any customer of Vishay or any of its subsidiaries
or affiliates to cease to do business or to reduce the amount of business which
the customer has customarily done or contemplates doing with Vishay or such
subsidiary or affiliate, whether or not the relationship with such customer was
originally established in whole or in part through Executive's efforts; or



(d)
interfere in any manner in the relationship of Vishay or any of its subsidiaries
or affiliates with any of their respective customers, suppliers, or independent
contractors, whether or not the relationship with such customer, supplier or
independent contractor was originally established in whole or in part through
Executive's efforts.



7.3.
Confidential Information.  Executive agrees that he shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of Executive's assigned duties hereunder and
for the benefit of Vishay and/or its subsidiaries or affiliates, either during
the Term or at any time thereafter, any nonpublic, proprietary information,
confidential information, as that term is defined under governing law, knowledge
or data in any form or media, whether documentary, written, oral or computer
generated relating to Vishay, any of its subsidiaries, affiliated companies or
businesses, which shall have been obtained by Executive during Executive's
employment by Vishay and/or its subsidiaries or affiliates.  The foregoing shall
not apply to information that (a) was known to the public prior to its
disclosure to Executive; (b) becomes known to the public subsequent to
disclosure to Executive through no wrongful act of Executive or any
representative of Executive; or (c) Executive is required to disclose by
applicable law, regulation or legal process (provided that Executive provides
Vishay with prior notice of the contemplated disclosure and reasonably
cooperates with Vishay at its expense in seeking a protective order or other
appropriate protection of such information).  Notwithstanding clauses (a) and
(b) of the preceding sentence, Executive's obligation to maintain such disclosed
information in confidence shall not terminate where only portions of the
information are in the public domain. Notwithstanding any other provision of
this Agreement, this Agreement shall not be construed to impede Executive from
making any communications or disclosures contemplated by Rule 12F-17 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act or any successor
legislation.



7.4.
Non-Disparagement.  Executive agrees not to make any public statements that
disparage Vishay, Vishay Singapore or their respective subsidiaries, affiliates,
employees, officers, directors, products or services.  Notwithstanding the
foregoing, statements made in the course of sworn testimony in administrative,
judicial or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings) shall not be subject to this Section 7.4.




--------------------------------------------------------------------------------

7.5.
Acknowledgements Respecting Restrictive Covenants.



(a)
Executive has carefully read and considered the provisions of this Section 7
and, having done so, agrees that:



(i)
the restrictive covenants contained in this Section 7, including, without
limitation, the scope and time period of such restrictions, are reasonable, fair
and equitable in light of Executive's duties and responsibilities under this
Agreement and the benefits to be provided to him under this Agreement; and



(ii)
such restrictive covenants are reasonably necessary to protect the legitimate
business interests of Vishay, Vishay Singapore and their subsidiaries and
affiliates.



(b)
The parties acknowledge that it is impossible to measure in money the damages
that will accrue to one party in the event that the other party breaches any of
the restrictive covenants contained in this Section 7 and that any such damages,
in any event, would be inadequate and insufficient.  Therefore, if Executive
breaches any restrictive covenant contained in this Section 7, Vishay and Vishay
Singapore shall be entitled to an injunction restraining the breaching party
from violating such restrictive covenant.  If Vishay or Vishay Singapore
institute any action or proceeding to enforce a restrictive covenant contained
in this Section 7, Executive hereby waives, and agrees not to assert in any such
action or proceeding, the claim or defense that Vishay and/or Vishay Singapore
has an adequate remedy at law.



(c)
In the event of a breach of any of the restrictive covenants contained in this
Section 7, the parties agree that Vishay and Vishay Singapore, in addition to
any injunctive relief as described in Section 7.5(b), shall be entitled to any
other appropriate legal or equitable remedy.



(d)
If any of the restrictive covenants contained in this Section 7 are deemed by a
court of competent jurisdiction to be unenforceable by reason of their extent,
duration or geographical scope or otherwise, the parties contemplate that the
court shall revise such extent, duration, geographical scope or other provision
but only to the extent required in order to render such restrictions
enforceable, and enforce any such restriction in its revised form for all
purposes in the manner contemplated hereby.



7.6.
Special Consideration.  Executive hereby acknowledges that Vishay Singapore's
obligation to make payments to Executive pursuant to Section 4 and Section 6 of
this Agreement is in consideration of Executive's agreement to be bound by and
comply with the provisions of this Section 7.



8.
Data Protection.



8.1.
Executive consents to Vishay Singapore or any of its Related Corporations using,
disclosing and/or processing personal data relating to Executive for legal,
personnel, administrative and management purposes, including monitoring and
recording any use that Executive makes of the Vishay Singapore's electronic
communications systems for the purpose of ensuring that Vishay Singapore's
policies are being complied with and for legitimate business purposes.



8.2.
In connection with the consent provided in Section 8.1, Vishay Singapore may
make available Executive's personal data to any of its Related Corporations,
those who provide products or services to Vishay Singapore or any of its Related
Corporations (such as advisers and payroll administrators), regulatory
authorities, potential or future employers, governmental or quasi-governmental
organisations and potential purchasers of Vishay Singapore or the business in
which Executive works.



8.3.
Executive consents to the disclosure, processing and/or transfer of his personal
data to any of Vishay Singapore's Related Corporations and Vishay Singapore's or
any of its Related Corporations' business contacts outside Singapore in order to
further its or their business interests in accordance with the Personal Data
Protection Act 2012.



8.4.
Executive shall comply with the Personal Data Protection Act 2012 when handling
personal data in the course of his employment including personal data relating
to any employee, customer, client, supplier or agent of Vishay Singapore or any
of its Related Corporations. Executive shall only collect, use, disclose and
process personal data of individuals, in full compliance with the Personal Data
Protection Act 2012 and with any policies, compliance manual(s), guidelines
and/or checklists issued by Vishay Singapore relating thereto. In this regard:



(a)
Executive acknowledges that Singapore has a personal data protection law, namely
the Personal Data Protection Act 2012 and that Vishay Singapore may, intends to
or will be coming out with new policies, processes, documentation and
requirements, arising from or related to the Personal Data Protection Act 2012,
that all employees would need to comply with;



(b)
Executive agrees to extend all assistance and cooperation to Vishay Singapore
that Vishay Singapore may require in putting in place such new policies,
processes, documentation and requirements; and




--------------------------------------------------------------------------------

(c)
in Executive's capacity as an employee of Vishay Singapore, Executive shall only
collect, use, disclose and process personal data of individuals, in full
compliance with the Personal Data Protection Act 2012 and with any policies,
compliance manual(s), guidelines and/or checklists issued by Vishay Singapore
relating thereto.



(d)
Notwithstanding anything to the contrary, Executive undertakes to indemnify and
at all times hereafter to keep Vishay Singapore and its Related Corporations
(together with their  respective officers, employees and agents) (each an
"Injured Party") indemnified against any and all losses, damages, actions,
proceedings, costs, claims, demands, liabilities (including full legal costs on
a solicitor and own client basis) which may be suffered or incurred by the
Injured Party or asserted against the Injured Party by any person or entity
(including Executive and Executive's agents) whatsoever, in respect of any
matter or event whatsoever arising out of, in the course of, by reason of or in
respect of:



(e)
any breach of any of the provisions in this Section 8; and/or



(f)
any action or omission by Executive that causes Vishay Singapore and/or any of
its Related Corporations to be in breach of the Personal Data Protection Act
2012.



9.
Miscellaneous.



9.1.
Notices.  Any notice, consent, request or other communication made or given in
accordance with this Agreement, including any Notice of Termination, shall be in
writing and shall be sent either by (a) personal delivery to the party entitled
thereto, (b) facsimile with confirmation of receipt, (c) registered or certified
mail, return receipt requested, or (d) Federal Express or similar courier
service.  The notice, consent request or other communication shall be deemed to
have been received upon personal delivery, upon confirmation of receipt of
facsimile transmission or courier service, or, if mailed, three (3) days after
mailing.  Notice under this Agreement to Executive from Vishay shall be deemed
effective as notice from Vishay Singapore.  Any notice, consent, request or
other communication made or given in accordance with this Agreement shall be
made to those listed below at their following respective addresses or at such
other address as each may specify by notice to the other:




To Vishay:
Vishay Singapore Pte. Ltd. c/o
37A Tampines Street 92,
#07-01 Singapore 528886
Facsimile: +65 6788 6668




With CC:
Vishay Intertechnology, Inc.
63 Lancaster Avenue
Malvern, Pennsylvania 19355-2120
Attention: General Counsel



To Executive:
At Executive's address of record in the personnel files of Vishay Singapore.



9.2.
Successors.



(a)
This Agreement is personal to Executive and, without the prior written consent
of Vishay or Vishay Singapore, shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by Executive's heirs and legal
representatives.



(b)
This Agreement shall inure to the benefit of and be binding upon Vishay and
Vishay Singapore and its successors and assigns.



9.3.
Complete Understanding; Amendment; Waiver.  This Agreement constitutes the
complete understanding between the parties with respect to the employment of
Executive and, except as expressly provided herein, supersedes all other prior
agreements and understandings, both written and oral, between the Executive,
Vishay and Vishay Singapore (and/or any Vishay subsidiary or affiliate) with
respect to the subject matter hereof.  No statement, representation, warranty or
covenant has been made by either party with respect to these matters except as
expressly set forth herein.  This Agreement shall not be altered, modified,
amended or terminated except by a written instrument signed by each of the
parties hereto.  Any waiver of any term or provision hereof, or of the
application of any such term or provision to any circumstances, shall be in
writing signed by the party charged with giving such waiver.  Waiver by either
party hereto of any breach hereunder by the other party shall not operate as a
waiver of any other breach, whether similar to or different from the breach
waived.  No delay on the part of Vishay, Vishay Singapore or Executive in the
exercise of any of their respective rights or remedies shall operate as a waiver
thereof, and no single or partial exercise by Vishay, Vishay Singapore or
Executive of any such right or remedy shall preclude other or further exercise
thereof.



9.4.
Withholding Taxes.  Vishay Singapore may withhold from all payments due to
Executive (or his beneficiary or estate) under this Agreement all taxes which,
by applicable law, Vishay Singapore is required to withhold therefrom.




--------------------------------------------------------------------------------

9.5.
Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.  If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.



9.6.
Other Conditions of Service.  Executive will also be subject to all policies of
Vishay and Vishay Singapore in effect from time to time with respect to its
executives generally, including (without limitation) any policies regarding
clawbacks, securities trading or hedging or pledging of securities.



9.7.
Governing Law and Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of Singapore, without regard to the
principles of conflicts of law, and the parties hereto agree to submit to the
non-exclusive jurisdiction of the courts of Singapore.



9.8.
Arbitration.  Except as provided in Section 7.5 hereof, any dispute or
controversy under this Agreement shall be settled exclusively by arbitration in
administered by the Singapore International Arbitration Centre ("SIAC"), in
accordance with the Arbitration Rules of SIAC then in effect. Judgment may be
entered on the arbitration award in any court having jurisdiction. The
arbitrator may award legal fees but shall not be obligated to do so.



9.9.
Titles and Captions.  All Section titles or captions in this Agreement are for
convenience only and in no way define, limit, extend or describe the scope or
intent of any provision hereof.



9.10.
Counterparts.  This Agreement may be signed in one or more counterparts, each of
which shall be deemed an original, and all such counterparts shall constitute
but one and the same instrument.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Executive has executed this Agreement and Vishay Singapore
and Vishay have each caused this Agreement to be executed in its name and on its
behalf, on the date(s) below indicated.
 

February 15, 2018  
By:
VISHAY SINGAPORE PTE. LTD
 
/s/ Saw BeeLeng
Date
   
Name: Saw BeeLeng
Title: Director
February 15, 2018  
By:
 
 
VISHAY INTERTECHNOLOGY, INC.
 
/s/ Gerald Paul
Date
   
Name: Dr. Gerald Paul
Title: Chief Executive Officer
February 15, 2018    
 
 
EXECUTIVE
 
 
/s/ Clarence Tse
Date
   
Clarence Tse